                                                                  JS-6



            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




MIN PRODUCTIONS PTE.              SACV 14-941 DSF (SSx)
LTD.,
     Plaintiff,
                                  JUDGMENT
               v.

FIREFORGE, INC., et al.,
    Defendants.



   The Court having granted a motion to voluntarily dismiss the
case under Rule 41(a)(2),

  IT IS ORDERED AND ADJUDGED that Plaintiff takes
nothing and that the action be dismissed without prejudice.



Date: January 30, 2019            ________________
                                                 _____________
                                  ___________________________
                                       S. Fischer
                                  Dale S
                                  United States District Judge
